DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Cao et al., US 20200403586 A1.
Figs. 4 and 7A of Cao et al. discloses a circuit comprising:  a wide band matching network (64, 200) for power amplifier impedance matching, the wide band matching network comprising: a power amplifier transistor (32 in Figs. 4 and 7A) connected to an output network (64, 20, 110 in Fig. 7A); the output network including: a series capacitor (205); an on-chip transformer (65) connected to the capacitor in series, wherein the transformer and the capacitor act as a second order filter (see para [0093]); and a port connected to the capacitor and a receiver switch (110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al., US 20190334560 A1 in view of Cao et al., US 20200403586 A1.
Figs. 3- 6 of Chi et al. disclose circuits comprising:  in Fig. 6, a wide band matching network (404) for power amplifier impedance matching, the wide band matching network comprising: a power amplifier transistor (403 in Fig. 4, transistors receiving Vin+ and Vin-) connected to an output network (404); the output network (in Fig. 6) including: a series capacitor (Cs); an on-chip transformer (501) connected to the capacitor in series; and a port connected to the capacitor and a receiver switch (900).
Although Chi et al. does not mention about the transformer and the capacitor act as a second order filter, Cao et al. has such teaching in his Fig. 7A.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Cao et al. in the circuit of Chi et al. to meet system requirements.
Allowable Subject Matter
Claims 7, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	October 22, 2022